                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DAVID HOPKINS PLEMONS,                           )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 3:18-cv-00845
                                                 )
RUSSELL WASHBURN, et al.,                        )        JUDGE CAMPBELL
                                                 )        MAGISTRATE JUDGE FRENSLEY
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

119), which was filed on December 16, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends Plaintiff’s “Amended Motion for Summary Judgment” (Doc. No.

90) and “Motion to consider the following for his Summary Judgment relief” (Doc. No. 98) be

denied. The Magistrate Judge also recommends granting the Motions for Summary Judgment, filed

by Defendants Brun and Washburn (Doc. Nos. 103, 112). Although the Report advised the parties

that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, Plaintiff’s “Amended Motion for Summary Judgment” (Doc.

No. 90) and “Motion to consider the following for his Summary Judgment relief” (Doc. No. 98)

are DENIED, and the Motions for Summary Judgment, filed by Defendants Brun and Washburn

(Doc. Nos. 103, 112) are GRANTED.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
